FRANK, Judge.
Sun States Services, Inc. appeals from the order of the Unemployment Appeals Commission upholding the referee’s determination that Helen Grasiano, the claimant, is eligible for unemployment compensation benefits. We reverse.
*1178Sun States argues that this ease should be remanded to the UAC for a determination of whether Grasiano, a temporary employee of Sun States who was permitted by it to refuse work, was “able and available for work” within the meaning of section 443.091(l)(e)l, Florida Statutes (1995). We agree with Sun States’ position. See Sun States Services, Inc. v. Florida Unemployment Appeals Comm’n, 629 So.2d 858 (Fla. 5th DCA 1993). Moreover, the UAC concedes that Sun States should be permitted to seek a determination of this issue.
Accordingly, we reverse and remand.
CAMPBELL, A.C.J., and GREEN, J., concur.